{¶ 1} The Court of Appeals for Wayne County certified the following question to this court: “Can an offender be convicted of a sexually violent predator specification without there being a separate, prior conviction for a sexually violent offense?”
{¶ 2} On the authority of State v. Smith, 104 Ohio St.3d 106, 2004-Ohio-6238, 818 N.E.2d 283, we answer the certified question in the negative. Therefore, the judgment of the court of appeals is reversed to the extent it is inconsistent with State v. Smith, appellant’s sexually-violent-predator specification conviction and sentence are vacated, and the cause is remanded to the trial court for resentencing consistent with State v. Smith.
Moyer, C.J., Resnick, Pfeifer, Lundberg Stratton, O’Connor and Lanzinger, JJ., concur.
O’Donnell, J., dissents.